BRF S.A. Companhia Aberta CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (“ BRF ” or “ Company ”) (B3: BRFS3; NYSE: BRFS), pursuant to CVM Instruction n°358, of January 3, 2002, communicates the following to its shareholders and to the market in general: BRF announces today that Alessandro Bonorino, professional with over 20 years of experience in Human Resources, will assume as BRF´s Vice President of Human Resources on August 21st. During his career, the executive conducted projects for management and people transformation in different geographic scopes: Brasil, Latin America and Global. Therefore, he is used to lead multicultural teams with different profiles like ours. His most recent position was at IBM, as Vice President of Human Resources for the Global Services Division. Just like other BRF´s vice-presidencies, Human Resources will be responsible for global guidelines. São Paulo, July 17 th , 2017 Pedro de Andrade Faria Chief Executive and Investor Relations Officer
